Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-3, 5-13 and 15-22 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 11/23/2020.
Claims 1, 5, 11 and 15 have been amended.
Claims 21 and 22 are newly added.
Claims 4 and 14 have been cancelled and are not considered at this time.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 falls within the statutory category of a process.  Independent claim 11 falls within the statutory category of an apparatus or system. Claim 22 falls within the 
As per Claims 1, 11 and 22, the limitation of obtaining physiological data of a user based on a measurement value detected by the measurement sensor, as drafted, is a step executed by a system that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “the processor is configured for,” nothing in the claim elements precludes the step from being a function which is an interaction between people.  The obtaining the physiological data of the user comprises steps which further specify the limitation including obtaining a calibration information identifier of a test strip from an interface of a terminal, obtaining compensation information corresponding to the calibration information identifier, and adjusting a measurement value according to the compensation information to obtain the physiological data of the user, which also amount to certain methods of organizing human activity because they are accomplished through management of human interactions and behavior such as reading information from an interface and using the obtained information to make an adjustment to the information.  The activity of a single person or the activity of multiple people to interact with the measurement sensor in a manner which determines a value of physiological data falls into the grouping of certain methods of organizing human activity.  The adjusting a measurement value can also fall into the grouping of mental processes as it can be accomplished in any manner including performed in the human mind. The description of the compensation information including a first correspondence corresponding to 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional element – a memory, a processor coupled to the memory, a measurement sensor, and the processor/first user terminal configured to receive login information from a graphical interface, processor/first user terminal obtaining data of a user, storing the physiological data into a medical record, and sending data to a second user terminal remotely.  The memory, processor and measurement sensor in these steps are recited at a high-level of generality, such that it amounts to no more i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite the additional element of storing the physiological data into a medical record corresponding to the user account which also amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2) using a computer in its ordinary capacity for tasks such as receiving and storing data is applying the abstract idea to a routine computer.  Additionally, the use of a server to send the physiological data to a user terminal remotely also amounts to mere instructions to apply the exception, because similarly to the storing step, transmitting data using a computer in its ordinary capacity has been found to be mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  Because the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements include a memory, a processor coupled to the memory, a measurement sensor, and processor/first user terminal configured to receive login information from a graphical interface, processor/first user terminal obtaining data of a user, storing the physiological data into a medical record, and sending data to a second user terminal remotely. The system including the "processor” and “memory” are recited at a high level of generality and are recited as generic computer components.  These elements recite a generic computing system by reciting a central processing unit and a system memory which can include RAM, ROM, etc. (Specification, [0210]), first and second terminal which can include general purpose computer devices including a mobile phone, tablet, computer, wearable device, etc. (Specification [0072]), and a measurement sensor which can include any of an optical sensor, motion sensor, or other known sensors (Specification [0223]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving login information from a graphical interface of a terminal, obtaining data of a user using a terminal, storing the physiological data into a medical record, and sending data to a second user terminal e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
Dependent Claims 2-3, 5-13 and 16-21 add additional limitations.  For example, Claims 2 and 12 include storing and displaying a user account list, receiving a selection of a user account, and obtaining the profile corresponding to the user account.   Similar to the independent claims, these claims, under its broadest reasonable interpretation, covers certain methods of organizing human activity, where a person receives a selection of an account and obtains the information corresponding to that account from stored files.  Claims 6 and 16 include querying a measurement time period to which the measurement moment belongs and classifying the measurement value into a level corresponding to the time period which is also directed to a mental process as the determining a time period to which the moment belongs and determining a classification of the time period can practically be done in the human mind.  Claims 7 and 17 include determining the measurement time period from obtained data which is also a mental process, similar to Claims 6 and 16.  Claims 9 and 19 include sending a health consultation request and contact method to a healthcare provider which is an interaction between people and thus a certain method of organizing human activity, as requesting a medical consultation is an interaction between a patient and provider.  Claims 10 and 20 include detecting the request satisfies preset conditions which is a mental process that can practically be performed in the human mind and sending the request to the provider which, similar to Claims 9 and 19, is a certain method of organizing human activity. Claim 21 includes displaying the first and second correspondences which also covers certain methods of organizing human activity because displaying information for a user is an interaction between 
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  The dependent claims include receiving information or data, storing data, displaying information, and transmitting information to a user.  These elements are similar to those addressed in the independent claims and do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea for the same reasons as the independent claims.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 1-3, 5-13 and 15-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 11-12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2013/0160141 A1), hereinafter referred to as Tseng, in view of Landau (US 2012/0109676 A1), hereinafter referred to as Landau, in view of Tan (US 2010/0222648 A1), hereinafter referred to as Tan, and in view of Robinson et al. (US 2007/0273902 A1), hereinafter referred to as Robinson.
As per Claims 1, 11 and 22, Tseng discloses an apparatus for health management, comprising: a memory; a processor coupled to the memory; and a measurement sensor (see Fig. 2A, [0020-0021] device includes processor, memory, sensors for taking various measurements including temp, biometrics, etc.), 
a non-transitory computer-readable storage medium, comprising computer program ([0070])
wherein the processor is configured to execute the method comprising:
receiving, from a graphical interface, login information of a first user account ([0050] detect an indication of login such as user input to user interface/biometric identification, Abstract, [0041] user takes step to authenticate their identity for login such as entering a password after selecting their icon).
However, Tseng may not explicitly disclose the following which is taught by Landau:

storing the physiological data into a medical record corresponding to the first user account ([0025] store information collected at measurement device/sensor in a user health database,[0032] store measured health information in health information database in the memory); and 
sending, via a server, the physiological data to a second user terminal associated with the first user account remotely ([0034] transmit the measured health information to a second device, see Fig. 2, 208 sending to a remotely located database).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collecting and sending sensor measurements of a user of a first account from Landau with the known system of measuring blood glucose from Tseng in order to provide health measurement and monitoring services for multiple users of a hub for a measurement device (Landau [0002]).
However, Tseng and Landau may not explicitly teach the following which is taught by Tan:  obtaining, from the graphical interface of the first user terminal, a calibration information identifier of a test strip (see Fig. 5A receive user input ID; [0080] test strip or vial contains test strip ID which is manually input by the user or obtained by scanning with a camera for input, [0082] select via a display, i.e. graphical interface of user terminal, test strip ID); 
obtaining, by the first user terminal, compensation information corresponding to the calibration information identifier ([0082-0083] memory stores calibrating data associated with 
each correspondence value correlates measurement values respectively with compensation values ([0039-0040] calibration curve to calibrate the measured property, [0012-0013] calibration curve/information determines the calculation to apply to the measured value to transform the measured value), and 
adjusting a measurement value according to the compensation information to obtain the physiological data of the user, the measurement value being obtained by the measurement sensor by reading the test strip ([0041] transforming measured values into a calibrated value using calculation based on calibration information, [0029]/[0033] where the measured value is measured using a test strip with a glucometer to measure glucose in a person’s blood; Claim 2(c) transforming measured value using calibration information selected, [0051](d)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using compensation information associated with a specific test strip to adjust for a measurement value of blood glucose measurement from Tan with the known system of measuring blood glucose in order to perform and provide a precise glucose measurement using a glucometer device (Tan [0020]).
However, Tseng, Landau and Tan may not explicitly teach the following which is taught by Robinson:  the compensation information includes a first correspondence corresponding to the calibration information identifier being a first color and a second correspondence corresponding to the calibration information identifier being a second color different than the first color, and wherein each of the first and the second correspondences correlates measurement values respectively with compensation values (Abstract test strip includes a unique grey scale calibration pattern with pattern of grey scale colors to identify calibration code of the test strip which corresponds to grey scale permutation matrix with associated calibration codes, [0027-0028] grey scale permutations equate to 49 possible calibration codes to correspond to the different color/grey scale patterns, [0033]/[0044] grey scale identified corresponds to a calibration code assigned to the test strip, [0049-0051] test strips are for testing glucose analyte and using calibration code in an algorithm to determine analyte concentration in fluid sample, i.e. compensation value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a plurality of color coded labels to identify the corresponding calibration information for a test strip from Robinson with the system of obtaining calibration information identifier and associated compensation information from Tseng, Landau and Tan in order to compensate for test strip manufacturing variability with accurate and precise analyte results regardless of which test strip is used (Robinson [0005]).
As per Claims 2 and 12, Tseng, Landau, Tan and Robinson teaches the limitations of Claims 1 and 11.  Tseng also teaches storing a user account list comprising multiple user accounts, and profiles corresponding to the multiple use accounts (Abstract information associated with the users is cached in a local data store, [0033] profile data store for storing information on the mobile computing device, [0042] user information is loaded from the cached data store), 

displaying, by the graphical interface, the user account list ([0039] present a selection of users, i.e. list, of the shared device,[0049] device presents a user interface for one or more users associated with the shared device, see Fig. 4A); 
receiving, from the graphical interface, a selection of the first user account ([0040-0041] user indicates a login activity such as clicking on an image or icon on the interface, after login action, user takes step to authenticate their identity for login such as entering a password after selecting their icon); and 
after receiving the login information of the first user account, obtaining the profile corresponding to the first user account ([0042-0043] after login the user interface loads information from the stored cache and personalizes the interface for the user based on personalized profile information/data).
However, Tseng may not explicitly disclose the following which is taught by Landau: each of the profiles including: login information corresponding to each of the multiple user accounts, a medical record corresponding to each of the multiple user accounts ([0023] data center contains electronic health records associated with each particular patient and associated with patient identification information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collecting and sending sensor measurements of a user of a first account from Landau with the known system of measuring 
As per Claims 5 and 15, Tseng, Landau, Tan and Robinson teaches the limitations of Claims 1 and 11.  However, Tseng and Landau may not explicitly teach the following which is taught by Tan: providing, by the graphical interface, multiple options for entering the calibration information identifier, the multiple options including the two of: 
displaying multiple candidate calibration information identifiers and receiving a selection instruction for selecting the calibration information identifier among the candidate calibration information identifiers ([0039-0040]/[0081-0082] a sub-selection of available test strip IDs is provided in the selection interface, [0049], [0068]), 
displaying an input box for typing in the candidate calibration information identifier ([0080/0083] user input of the test strip ID which automatically searches for the calibrating curve).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using compensation information associated with a specific test strip to adjust for a measurement value of blood glucose measurement from Tan with the known system of measuring blood glucose in order to perform and provide a precise glucose measurement using a glucometer device (Tan [0020]).

Claim 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0160141 A1), in view of Landau (US 2012/0109676 A1), in view of Tan (US .
As per Claims 6 and 16, Tseng, Landau, Tan and Robinson teaches the limitations of Claims 1 and 11.  Landau also teaches obtaining a measurement moment of the physiological data ([0032] measure a parameter of user’s health). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collecting and sending sensor measurements of a user of a first account from Landau with the known system of measuring blood glucose from Tseng in order to provide health measurement and monitoring services for multiple users of a hub for a measurement device (Landau [0002]).
However, Tseng, Landau, Tan and Robinson may not explicitly teach the following which is taught by Atkin:  the physiological data is obtained at a measurement moment ([0096] time of measurement is indicated) 
querying, among candidate measurement time periods, a measurement time period 16PCT153/US124Attorney Docket No. 00144.0462.OQUS to which the measurement moment belongs, the candidate measurement time periods comprising: a before-meal time period, an after-meal time period, a before-motion time period, an in-motion time period, an after-motion time period, a before-sleep time period, an in-sleep time period, or an after-sleep time period ([0096] user is asked to enter the appropriate test mode/moment consisting of before meal or after meal); 
classifying the measurement value into a level according to standard reference values corresponding to the measurement time period ([0053] determine the measurement value 
displaying, by the graphical user interface, the measurement value and the classified level (see Fig. 2 and [0053] graphs displayed to a user including time period and glucose reading/measurement value and whether the patient is within the target range).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of classifying the measurement values corresponding to the measurement time period from Atkin with the known system of measuring patient health values of Tseng, Landau, Tan and Robinson in order to automatically collect and share health data of an individual (Atkin [0014-0015]).
As per Claims 8 and 18, Tseng, Landau, Tan, Robinson and Atkin teaches the limitations of Claims 6 and 16.  Atkin also teaches displaying the measurement value using a user interface corresponding to the level, the user interface comprising at least one of: a background color corresponding to the level, a control style corresponding to the level, a text description corresponding to the level, (see Fig. 2 which shows the text description indicates the level on the display; [0053] displaying the glucose readings as related to the predetermined target ranges, i.e. corresponding level, using color-coded graphs, where the graph can be any type including pie, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of displaying values on an interface with changes in the display based on level of values from Atkin with the known system of measuring .

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0160141 A1), in view of Landau (US 2012/0109676 A1), in view of Tan (US 2010/0222648 A1), in view of Robinson (US 2007/0273902 A1), in view of Atkin (US 2015/0347701 A1), in view of Luna et al. (US 2016/0270717 A1), hereinafter referred to as Luna.
As per Claims 7 and 17, Tseng, Landau, Tan, Robinson and Atkin teaches the limitations of Claims 6 and 16.  Tseng, Landau, Tan, Robinson and Atkin may not explicitly disclose the following which is taught by Luna: at least one of:
obtaining motion data of the user by using a wearable device ([0044] wearable data capture device to wear around wrist, etc. with sensor for capturing data including motion data); and determining the measurement time period according to the motion data, the measurement time period being a before-motion time period, an in-motion time period, or an after-motion time period (see Fig. 8 where exercise data is obtained during exercise, [0077] data is associated with exercise, i.e. during exercise, or other motion such as eating, activity; [0080] data collected during activity including exercise where the heart rate during a workout is collected); 
obtaining sleep data of the user by using the wearable device ([0044] wearable data capture device to wear around wrist, etc. with sensor for capturing data including sleep data and sleep physiology data); and determining the measurement time period according to the sleep data, the measurement time period being a before-sleep time period, an in-sleep time 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of obtaining sleep or motion activity from a wearable device of a person at a particular time period from Luna with the known system of collecting sensor data of a person to monitor their health from Tseng, Landau, Tan, Robinson and Atkin in order to provide effective solutions that comprehensively capture data for a user across numerous activities (Luna [0003]).

Claim 3, 9-10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0160141 A1), in view of Landau (US 2012/0109676 A1), in view of Tan (US 2010/0222648 A1), in view of Robinson (US 2007/0273902 A1), in view of Schoenberg (US 2010/0222649 A1), hereinafter referred to as Schoenberg.
As per Claims 3 and 13, Tseng, Landau, Tan and Robinson teaches the limitations of Claims 1 and 11.  Tseng, Landau, Tan and Robinson may not explicitly teach the following which is taught by Schoenberg: the second user terminal16PCT153/US123A itorne' Docket No. 00144.0462. OUS associated with the first user account remotely is a terminal logged in with a social networking account of an instant messaging application ([0034] client devices for patient and provider associated with patient enable text communication over a network, [0073] mode of engagement includes on demand communication with an available, i.e. logged into the network, provider, [0078] real-time text 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of establishing real-time communication via instant messaging between a patient and physician from Schoenberg with the system of health monitoring from Tseng, Landau, Tan and Robinson in order to facilitate timely and more organized communication between patients and a provider for improved health outcomes (Schoenberg [0005]).
As per Claims 9 and 19, Tseng, Landau, Tan and Robinson teaches the limitations of Claims 1 and 11.  Tseng, Landau, Tan and Robinson may not explicitly teach the following which is taught by Schoenberg: receiving, from the graphical interface, a health consultation request of the first user account (Abstract receive a request from a patient to consult with a service provider); and 
sending, together with the physiological data, the health consultation request (see Fig. 15 request sent to provider and measurements from sensors also sent to provider for consultation, [0211]) and a contact method of the user to a doctor terminal via the server ([0060] user inputs a phone number and/or appropriate communication method with engagement request), the doctor terminal being a user terminal of a healthcare provider ([0188]/[0191] service providers are associated with clients, i.e. computers/terminals, for communicating with the patient), wherein the health consultation request is used to request the healthcare provider to provide, according to the contact method of the user, health 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of requesting and establishing a consultation with a physician from Schoenberg with the system of health monitoring from Tseng, Landau, Tan and Robinson in order to facilitate timely and more organized communication between patients and a provider for improved health outcomes (Schoenberg [0005]).
As per Claims 10 and 20, Tseng, Landau, Tan, Robinson and Schoenberg teaches the limitations of Claims 9 and 19.  Schoenberg also teaches detecting whether the health consultation request satisfies a preset condition, the preset condition comprising at least one of: a historical health consultation request of the user is not received within a first time period before the health consultation request is received, or no doctor provides the health consultation service to the user within a second time period before the health consultation request is received ([0060-0061] detect if service provider is available based on preset condition input by patient of how long patient will wait, i.e. time period, for consultation, preset condition can also be historical health consultation, i.e. preference given to patients who have had previous engagements with provider and follow-up engagements in addition with set wait time); 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of requesting and establishing a consultation with a physician from Schoenberg with the system of health monitoring from Tseng, Landau, Tan and Robinson in order to facilitate timely and more organized communication between patients and a provider for improved health outcomes (Schoenberg [0005]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0160141 A1), in view of Landau (US 2012/0109676 A1), in view of Tan (US 2010/0222648 A1), in view of Robinson (US 2007/0273902 A1), in view of Brock et al. (US Patent 7,538,336 B2), hereinafter referred to as Brock.
As per Claim 21, Tseng, Landau, Tan and Robinson teaches the limitations of Claim 1.  However, Tseng and Landau may not teach the following which is taught by Tan: a same measurement value correlates to different compensation information under the first and the second correspondences displayed ([0041] transforming measured values into a calibrated value using calculation based on calibration information, [0029]/[0033] where the measured value is measured using a test strip with a glucometer to measure glucose in a person’s blood; Claim 2(c) transforming measured value using calibration information selected, [0051](d)). 
Tseng, Landau, Tan and Robinson may not teach the following but Brock teaches displaying on the graphical interface the first and the second correspondences (Col. 3 lines 39-45 user interface, which thus displays the included information, accommodates selection of predefined test products with information indicative of a plurality of reference test products, i.e. test strips, and plurality of sets of associated reference values, i.e. correspondences).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of displaying the options of compensation correspondences for a test strip or calibration identifier for selection by a user from Brock with the known system of obtaining calibration information and compensation information for an analyte measurement from Tseng, Landau, Tan and Robinson in order to eliminate complexity and confusion in selecting accurately the test strip (Brock Col. 2 line 66-Col 3 line 6).
Response to Arguments
Applicant’s arguments, see Pages 14-20, “Regarding Claim Rejection Under 35 U.S.C. 101”, filed 11/23/2020 with respect to claims 1-3, 5-13 and 15-22 have been fully considered but they are not persuasive.  

Applicant argues that the present claims integrate the abstract idea into a practical application because they provide an improvement in reducing errors inherent of test strips.  Examiner respectfully disagrees.  Making an adjustment in the measurement value based on the compensation information is not a technical improvement to a technical problem, but rather is directed to the abstract idea itself.  An improvement to the abstract idea itself is not eligible subject matter.  
Applicant argues that the present claims provide significantly more than the abstract idea because the claims provide an improvement over prior art practice by improving the problem of low accuracy of a blood glucose value in the prior art testing method.  As described 
Applicant’s arguments, see Pages 20-22, “Regarding Claim Rejection Under 35 U.S.C. 103”, filed 11/23/2020 with respect to claims 1-3, 5-13 and 15-20 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tseng, Landau, Tan and Robinson, as per the rejections above.
The Newly added Claims 21 and 22 are rejected as per the 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyrrell et al. (US Application 2016/0077091 A1) discloses a variety of colors or color dots serve to identify the test strip and these identifying markers, where there are a plurality of 
Dai et al. (US 2009/0223287 A1) teaches selecting a code number from those pre-stored in the machine which matches the label of the vial of test strips to correspond to calibration parameters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626